IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. PD-0282-12 & PD-0283-12



                     CHRISTINA CARLETTA JONES, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                         DALLAS COUNTY

              K EASLER, J., delivered the unanimous opinion of the Court.

                                       OPINION

       Christina Jones claims that her conviction for fraudulent use or possession of

identifying information violated the doctrine of in pari materia because that statute conflicts

with the statute defining the offense of failure to identify, carrying a lower penalty. Because

the statutes differ in meaningful ways, we disagree and affirm the court of appeals’s

judgment.

                                           I. Facts
                                                                                    JONES—2

       In November 2007, Jones was stopped for speeding by Addison Police Officer Jeff

Sharp. Jones gave Officer Sharp her correct date of birth, but told him her name was Tiffani

Collier and gave a fictitious address. Tiffani Collier is one of Jones’s former schoolmates

who shares Jones’s date of birth. Officer Sharp ticketed Jones in Collier’s name for speeding

in a school zone, failing to display a driver’s license, and failing to maintain financial

responsibility.

       In June 2008, Jones was again stopped for speeding, this time by Officer Andre

Cerminara of the Addison Police Department. Jones told Officer Cerminara her name was

Tiffani Collier. Officer Cerminara issued another speeding ticket to Jones in Collier’s name

and then arrested her for the outstanding warrant for the previous ticket she received in

November 2007 in Collier’s name. Jones posted bond following her arrest and signed her

name as Tiffani Collier on the bond.

       In January 2009, Tiffani Collier complained to Addison police after receiving letters

from the Addison Municipal Court regarding a warrant for her arrest, despite not having been

stopped or ticketed in Addison. Officer Cerminara, the policeman who conducted Jones’s

June 2008 stop, showed Collier a booking photo of Jones, at which point Collier told him that

the two had attended school together.

       Jones was subsequently charged in two separate indictments with the offense of

fraudulent use or possession of identifying information under Texas Penal Code § 32.51(b).

Initially, Jones pleaded not guilty to both indictments and filed a plea to the jurisdiction on
                                                                                     JONES—3

the grounds that, under the in pari materia doctrine, she should have been charged with two

instances of failing to identify under Texas Penal Code § 38.02(b). Following a hearing on

the matter, the trial judge denied her plea to the jurisdiction. After the trial judge informed

her that adjudication cannot be deferred on a not-guilty plea, Jones entered pleas of nolo

contendere to each indictment, with a caveat that purportedly excluded the element of intent

to defraud or harm another. After a bench trial, in which the arresting officer and Tiffani

Collier testified, the trial judge placed Jones on deferred adjudication for a term of two years.

       Jones raised two issues on appeal. First, she claimed that the trial court erred in

denying her plea to the jurisdiction. In support of her claim, Jones reasserted that fraudulent

use or possession of identifying information (Texas Penal Code § 32.51(b)), a state jail

felony, and failure to identify (Texas Penal Code § 38.02(b)), a class B misdemeanor, were

in pari materia and thus she should have been charged under § 38.02(b), the more lenient

statute. The court of appeals rejected this argument, holding that these two statutes are not

in pari materia because they have different purposes, require different elements of proof, and

carry different penalties.1    Second, Jones claimed the evidence adduced at trial was

insufficient to support her convictions under Texas Penal Code § 32.51, particularly with

regard to the element requiring intent to defraud or harm another. In its analysis of this issue,




       1
Jones v. State, Nos. 05-10-01561-CR and 05-10-01562-CR, 2012 Tex. App.
Lexis 785, at *5–6 (Tex. App.—Dallas Jan. 31, 2012) (mem. op., not designated for
publication).
                                                                                    JONES—4

the court of appeals applied the sufficiency standard set forth in Ex parte Martin, 2 which

applies to sufficiency claims in cases involving pleas of nolo contendere and guilty.3 The

court of appeals rejected Jones’s sufficiency claim after interpreting Martin to require only

that “the State introduce[] evidence embracing every essential element of the charged

offenses . . . sufficient to establish the defendant’s guilt” and finding that the standard had

been met.4 We granted Jones’s petition for discretionary review to determine whether (1) the

statutes in question are in pari materia and (2) the court of appeals applied the proper

standard of review to Jones’s sufficiency claim.

                                         II. Analysis

                                     A. In Pari Materia

        The doctrine of in pari materia is a rule of statutory construction that seeks to carry

out the Legislature’s intent.5 Statutes are in pari materia when they “deal with the same

general subject, have the same general purpose, or relate to the same person or thing or class

of persons and things,” though we have previously made clear that the statutes’ purposes are




        2
            Ex parte Martin, 747 S.W.2d 789 (Tex. Crim. App. 1988) (op. on reh’g).
        3
            Ex parte Martin, 747 S.W.2d 789 (Tex. Crim. App. 1988) (op. on reh’g).
        4
            Jones, Nos. 05-10-01561-CR and 05-10-01562-CR, 2012 Tex. App. Lexis 785 at
*7–8.
        5
            Mills v. State, 722 S.W.2d 411, 413 (Tex. Crim. App. 1986).
                                                                                     JONES—5

the most significant factors.6

       The doctrine arises “where one statute deals with a subject in comprehensive terms

and another deals with a portion of the same subject in a more definite way.” 7 In the context

of penal provisions in particular, “this Court has on a number of occasions found two statutes

to be in pari materia . . . where one provision has broadly defined an offense, and a second

has more narrowly hewn another offense, complete within itself, to proscribe conduct that

would otherwise meet every element of, and hence be punishable under, the broader

provision.”8 This Court has made clear, however, that “[t]he adventitious occurrence of like

or similar phrases, or even of similar subject matter, in laws enacted for wholly different ends

will not justify applying the rule.” 9

       When two statutes are in pari materia, the doctrine requires that the statutes be “taken,

read, and construed together, each enactment in reference to the other, as though they were

parts of one and the same law.”10 To that end, “[a]ny conflict between their provisions will

be harmonized, if possible, and effect will be given to all the provisions of each act if they




       6
        Azeez v. State, 248 S.W.3d 182, 191 (Tex. Crim. App. 2008); Alejos v. State, 555
S.W.2d 444, 450 (Tex. Crim. App. 1977) (quoting 2A C. D ALLAS S ANDS ET AL, S TATUTES
AND S TATUTORY C ONSTRUCTION § 51.03, at p. 298 (4th ed., 1973 & Supp.))

       7
            Azeez, 248 S.W.3d at 192.
       8
            Id.
       9
            Alejos, 555 S.W.2d at 450 (quoting 53 Tex. Jur. 2d, Statutes § 186 (1964)).
       10
            Azeez, 248 S.W.3d at 192.
                                                                                     JONES—6

can be made to stand together and have concurrent efficacy.” 11          Where such statutes

irreconcilably conflict, however, “the more detailed enactment . . . will prevail, regardless

of whether it was passed prior to or subsequently to the general statute, unless it appears that

the legislature intended to make the general act controlling.”12 Further, such conflict

implicates due process rights that require the State to prosecute the defendant under the

special statute where two statutes are in pari materia.13

       Under Texas Penal Code § 32.51(b), a person commits the offense of fraudulent use

or possession of identifying information if:

       the person, with the intent to harm or defraud another, obtains, possesses,
       transfers, or uses an item of: (1) identifying information of another person
       without the other person’s consent; or (2) information concerning a deceased
       natural person, including a stillborn infant or fetus, that would be identifying
       information of that person were that person alive, if the item of information is
       obtained, possessed, transferred, or used without legal authorization; or (3)
       identifying information of a child younger than 18 years of age.

       Under Texas Penal Code § 38.02(b), a person commits the offense of failure to

identify if:



       11
            Id.
       12
            Id.
       13
          Ex parte Smith, 185 S.W.3d 887, 892 (Tex. Crim. App. 2006); see T EX. G OV’T
C ODE § 311.026 (“(a) If a general provision conflicts with a special or local provision, the
provision shall be construed, if possible, so that effect is given to both. (b) If the conflict
between the general provision and the special or local provision is irreconcilable, the
special or local provision prevails as an exception to the general provision, unless the
general provision is the later enactment and the manifest intent is that the general
provision prevail.”)
                                                                                    JONES—7

       he intentionally gives a false or fictitious name, residence address, or date of
       birth to a peace officer who has: (1) lawfully arrested the person; (2) lawfully
       detained the person; or (3) requested the information from a person that the
       peace officer has good cause to believe is a witness to a criminal offense.

       First, we note that the statutes appear to be aimed at different classes of people. While

§ 32.51 applies broadly to anyone who, with intent to harm or defraud another, obtains,

possesses, transfers, or uses the identifying information of another, § 38.02(b)(1)–(3), by its

elements, applies only to those who have been lawfully arrested or detained by the police or

who are believed by police to have witnessed a crime. Section 38.02, then, applies to a much

narrower class of persons than § 32.51.        Put another way, the unique circumstances

surrounding the conduct separates the two statutes.

       Second, the plain language and placement of each statute in the Penal Code indicate

that § 32.51 and § 38.02 do not have the same subject or purpose. The plain language of §

32.51 suggests that the subject of that statute is the use of another’s identifying information

without permission. The plain language of § 38.02, on the other hand, suggests that the

subject of that statute is the act of providing police officers with false identification. The

statutes’ plain language further demonstrates that the purposes of the two statutes are

sufficiently dissimilar. The purpose of § 32.51 is to prevent identity theft. This statute’s

placement within Title 7 of the Penal Code, entitled “Offenses Against Property” indicates

the statute is property-centric. More specifically, its inclusion within Chapter 32, Sub-

Chapter D, entitled “Fraud” and “Other Deceptive Practices,” respectively, is indicative of

the fact that this offense is intended to prevent fraudulent practices. The purpose of § 38.02,
                                                                                    JONES—8

on the other hand, is to ensure that officer’s receive accurate information by criminalizing

the act of providing law enforcement with false identification. Here, too, an examination of

the placement of the statute within the Penal Code is informative. Section 38.02 is located

in Chapter 38, entitled “Obstructing Governmental Operation,” of Title 8, entitled “Offenses

Against Public Administration.”

       Also relevant is the fact that neither offense appears to be a “more narrowly hewn”

version of the other, as is generally the case where two penal statutes are in pari materia.14

This is because each offense contain elements that the other does not. Section 32.51 requires

an intent to defraud or harm another, while § 38.02 includes no such requirement. Section

32.51 also requires that the name used be that of a real person, while under § 32.51, the false

name can be entirely fictional. Section 38.02 requires that the misinformation be conveyed

during an arrest or detention or in circumstances leading a police officer to believe that the

person conveying the misinformation is a witness to a criminal offense.

       Finally, because the in pari materia doctrine seeks to give full effect to legislative

intent, § 32.51(e) is the most authoritative proof that the Legislature did not intend to limit

the State to prosecution under § 38.02 in circumstances in which §32.51 is equally

applicable. Subsection (e) of § 32.51 states that “[i]f conduct that constitutes an offense

under this section also constitutes an offense under any other law, the actor may be




       14
            Azeez, 248 S.W.3d at 192.
                                                                                       JONES—9

prosecuted under this section, the other law, or both.”15 This manifests the clear intent of the

Legislature to allow prosecution under this section or any other relevant section of the Penal

Code, seemingly despite any potential conflict between statutes. Here, the Legislature made

its intent clear. To ignore this subsection would be to disregard that intent, contrary to the

very purpose of the doctrine of in pari materia.

       Given that § 32.51 and § 38.02 have different subjects and purposes and are aimed at

different groups of people, it is clear that the two are not in pari materia, particularly in light

of § 32.51(e). The court of appeals correctly held that the doctrine of in pari materia did not

preclude Jones’s prosecution under § 32.51.

                            B. Applicable Sufficiency Standard

       Upon further review of the record, we conclude that review of Jones’s second issue,

in which she asserts the court of appeals applied an improper standard of review, was

improvidently granted.

       The court of appeals’s judgment is affirmed.




DATE DELIVERED: April 17, 2013

PUBLISH




       15
            T EX. P ENAL C ODE § 32.51(e).